 



SEPARATION AND RELEASE AGREEEMENT

 

THIS SEPARATION AND MUTUAL RELEASE AGREEMENT (“Agreement”) is made and entered
into by and between Frélii, Inc., a Nevada corporation with a principal place of
business of 2600 W. Executive Pkwy., Suite 500, Lehi, UT 84045 (“Company”) and
Gregory Mongeon, an individual with a principal address of 2102 W. Golden Pond
Way, Orem, UT 84058 (“Executive” and “Company” each a “Party” and together, the
“Parties”).

 

RECITALS

 

WHEREAS, Executive has resigned from his position as Chief Sales Officer and a
director of the Company and within ninety (90) days of his resignation will no
longer be deemed an “affiliate” under the rules of the Securities and Exchange
Commission; and

 

WHEREAS, Executive owns Seven Million Five Hundred Thousand (7,500,000)
restricted Class B Common Stock shares of the Company (traded under the symbol
FRLI); and

 

WHEREAS, the Company desires to settle any potential claims that the Company and
Executive may have related to Executive’s term of service with the Company upon
the terms and conditions more fully set forth below.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants herein set
forth, for which the Parties hereby acknowledge is good and sufficient
consideration, the Parties agree as follows:

 

TERMS

 

1.       Separation. The Parties agree that as of May 15, 2018, Executive
resigned as an officer, employee, and/or director of the Company. As of that
date, Executive no longer has any authority to bind the Company, transact on the
Company’s, or represent himself to third parties as an officer, director,
employee, or agent of the Company.

 

2.       Consideration. Upon execution of this Agreement, and subject to the
terms hereof, the Company shall pay to Executive a cash payment of $6,666 each
calendar month (“Monthly Cash Payments”), no later than the 5th day of each
month through January 2020, after which date such

 

Separation and Release Agreement

Company ____

Executive ____



 

 Page 1 

 

 

Monthly Cash Payments shall cease. The Parties acknowledge and agree that such
payments are not consideration for employment or for services rendered in the
past or future, but instead are consideration for the mutual promises and
covenants herein. Executive shall bear the exclusive responsibility to pay any
taxes due on the Monthly Cash Payments. Executive acknowledges and agrees that
he has previously received all salaries and wages and benefits due from the
Company in connection with his employment.

 

3.       Agreement to Limit Sale of Shares. (a) Executive hereby agrees that he
will not offer, pledge, sell, contract to sell, sell any option or contract to
purchase, lend, transfer or otherwise dispose of any shares or any options,
warrants or other rights to purchase shares or any other security of the Company
that Executive owns or has a right to acquire as of the date hereof
(collectively, the “Shares”) except as set forth below:

 

(i)       Executive may make public sales of his Shares in brokered transactions
(as such term is defined in Rule 144) in an amount not greater than 1% of the
number of issued and outstanding shares of common stock of the Company during
any three (3) month period; except when/if the Company’s securities become
traded on a national exchange (such as NASDAQ), Executive may sell during any
three (3) month period the greater of (1) 1% of the number of issued and
outstanding shares of common stock of the Company, or (2) the average reported
weekly trading volume of the Company’s stock during the four weeks preceding any
filing of a notice of sale on Form 144 as required by Section 16 of the Exchange
Act; and

 

(ii)       Executive may make private sales of the Shares, provided that any
transferee of the Shares shall also be subject to the terms hereof and the
Shares shall bear an appropriate restrictive legend.

 

(b)       Any subsequent issuance to and/or acquisition by Executive of shares
or options or instruments convertible into shares will be subject to the
provisions of this Agreement. Notwithstanding the foregoing restrictions on
transfer, the Executive may, at any time and from time to time, transfer the
shares (i) as bona fide gifts or transfers by will or intestacy, (ii) to any
trust for the direct or indirect benefit of the undersigned or the immediate
family of the Executive, provided that any such transfer shall not involve a
disposition for value, (iii) to a partnership which is the general partner of a
partnership of which the Executive is a general partner, provided, that, in the
case of any gift or transfer described in clauses (i), (ii) or (iii), each donee
or transferee agrees in writing to be bound by the terms and conditions
contained herein in the same manner as such terms and conditions apply to the
undersigned. For purposes hereof, “immediate family” means any relationship by
blood, marriage or adoption, not more remote than first cousin. The Executive
shall retain all rights of ownership in the Lockup Shares, including, without
limitation, voting rights and the right to receive any dividends that may be
declared in respect thereof.

 

Separation and Release Agreement

Company ____

Executive ____

 

 Page 2 

 

 

(c)       The Company is hereby authorized and required to disclose the
existence of this Agreement to its transfer agent. The Company and its transfer
agent are hereby authorized and required to decline to make any transfer of the
common stock if such transfer would constitute a violation or breach of this
Agreement.

 

4.       Release by Executive. Executive agrees to release the Company, its
officers, directors, affiliates and assigns from all claims past present and
future. In consideration of the undertakings, transactions and consideration
recited in this Agreement, which Executive agrees he would not otherwise be
entitled to, Executive, on behalf of himself, his agents, representatives,
attorneys, assigns, heirs, executors, and administrators, hereby unconditionally
and irrevocably remises, releases and forever discharges the Company and its
past, present and future officers, stockholders, directors, employees,
representatives, attorneys, agents, successors, divisions, companies,
subsidiaries and affiliates (and past, present and future officers,
stockholders, directors, employees, representatives, attorneys of such
divisions, companies, subsidiaries and affiliates), hereinafter referred to as
the “Releasees,” or any of them, of and from any and all suits, claims, demands,
interest, costs (including attorney fees and costs incurred), expenses, actions
and causes of action, rights, liabilities, obligations, promises, agreements,
controversies, losses and debts, of any nature whatsoever, against any of them,
which Executive or his heirs, successors, legal representatives or assigns now
has, owns or holds, or at any time heretofore ever had, owned or held, or could
have owned or held, whether known or unknown, suspected or unsuspected, from the
beginning of the world to this date, including, without limiting the generality
of the foregoing, any claims arising under Title VII of the Civil Rights Act of
1964, the Age Discrimination in Employment Act of 1967, Massachusetts General
Laws c. 151B, and any other statutory, common law or other claims of any nature
whatsoever against any of the Releasees. Executive further represents that he
has not, and never will, institute against any of the Releasees any action or
other proceeding in any court, administrative agency, or other tribunal of the
United States or any State thereof, with respect to any claim or cause of action
of any type arising or which may have existed at any time prior to the present
date. If Executive does bring such a claim, he agrees to pay the reasonable
costs incurred by the Company or any of the Releasees in defending such action,
including reasonable attorneys’ fees. This means that by signing this Agreement,
Executive will have waived any right he had to bring a lawsuit or make any legal
claim against the Company or any of the Releasees up to the date of the signing
of this Agreement, and that Mongeon will have released the Releasees of all
claims of any nature arising up to the date of the signing of this Agreement.

 

Separation and Release Agreement

Company ____

Executive ____

 

 Page 3 

 

 

5.       Release by the Company. In consideration of the undertakings,
transactions and consideration recited in this Agreement, the Company hereby
agrees to release and discharge Executive, his heirs and administrators of and
from any and all suits, claims, demands, interest, costs (including attorney
fees and costs actually incurred), expenses, actions and causes of action,
rights, liabilities, obligations, promises, agreements, controversies, losses
and debts, of any nature whatsoever, against any of them, that the Company now
has, owns or holds, or at any time heretofore ever had, owned or held, or could
have owned or held, whether known or unknown, suspected or unsuspected, from the
beginning of the world to this date. Provided however, the foregoing release of
claims by the Company specifically excludes any claims against Executive for
indemnification or contribution that may arise from claims brought against the
Company by third parties arising from Executive’s personal or professional
conduct (including but not limited to any actions taken in violation of any
medical practice-related licensing, whether or not provided on behalf of the
Company) prior to or during his employment with the Company in accordance with
the indemnification provisions of Section 8 herein. Notwithstanding the
foregoing, the Company represents that it will not institute against Executive,
his heirs and administrators, any action or other proceeding in any court,
administrative agency, or other tribunal of the United States or any State
thereof with respect to any claim or cause of action of any type arising or that
may have existed at any time prior to the present date. If the Company does
bring a claim other than for indemnification or contribution as described herein
above, the Company agrees to pay the reasonable costs incurred by Executive, his
heirs or administrators in defending such action, including reasonable
attorneys’ fees.

 

Separation and Release Agreement

Company ____

Executive ____

 

 Page 4 

 

 

6.       Confidentiality/Non-disparagement. Executive agrees to keep
confidential and not to disclose the terms of this Agreement and/or the terms of
the payments or other benefits provided to her under it to anyone other than his
attorney(s) or accountant(s), provided they likewise agree not to disclose said
information to anyone. Executive further agrees that neither he nor any of his
agents shall disparage the Company or its directors, officers, employees or
agents in a personal manner, a professional manner or otherwise. Furthermore,
Executive agrees that neither he nor any of his agents shall disclose any
non-public information concerning the Company and its business that he acquired
either before or during his employment with the Company (“Confidential
Information”). If Executive breaches any of his obligations with respect to
Confidential Information, he understands and acknowledges that he shall forever
forfeit any payments made to him hereunder including the Monthly Cash Payments.

 

7.       Return of Company Property. Executive agrees to immediately return to
the Company any Company property including but not limited to the following:

 

Infusion Soft email management software, Kingdom Life Sciences.com, Clrskn.com,
Keospark.com, LiveKEO.com, Freley.net, Freley.info, Freley.org, Freley.us,
beautybites.io, techhealthnews.com, livefrélii.com, freliiconsultant.com,
freliidoctor.com, freliicoach.com, freliilifestyle.com, freliikids.com,
freliifamily.com, freliiclinic.com, askfrelii.com, wellnessnews.co,
wellnessnews.io, healthylife.io, hackmygenetics.com, theresageneforthat.com,
showmethedna.com, widowmakergene.com, showmemydna.com, freley.com.

 

8.       Indemnification. Executive (“Indemnifier”) shall indemnify and hold
harmless the Company, its subsidiary corporations, shareholders, directors,
officers, managers, members, partners (other corporate participants), agents,
representatives, attorneys, permitted assigns, affiliates, employees, and
lenders (each an “Indemnified Party”) from any claim, suit, or proceeding
brought by any third party that arises from Executive’s personal or professional
conduct (including but not limited to any actions taken in violation of any
medical practice- related licensing, whether or not provided on behalf of the
Company) either before or during his employment with the Company (an
“Indemnified Claim”). Furthermore, Executive agrees to indemnify any such
Indemnified Party for any losses including but not limited to reasonable
attorneys’ fees, fines, and expenses of litigation (“Losses”) incurred by an
Indemnified Party in the defense of any such claims. Pursuant to the foregoing
indemnification provision, Executive agrees to sign the transfer agent
instruction letter and stock powers, attached hereto as Addendum A, instructing
the Company’s stock transfer agent to deliver to the Company five (5)
duly-executed stock certificates in the amount of 500,000 shares each, for a
total of 2,500,000 Class B Common Stock shares to be held in escrow for a period
of five (5) years (the “Escrowed Shares”). In the case of any Indemnified Claim,
Executive agrees that the Company shall first deduct the amount of such Losses
from any remaining Monthly Cash Payments due to him under Section 2 of this
Agreement. If such Losses exceed the amount of any remaining Monthly Cash
Payments, Executive hereby agrees to forfeit any Escrowed Shares in the amount
of such losses (based on the trading price of the Escrowed Shares when such
Losses are incurred) and further agrees that the Company may cancel such shares
by providing instruction to the transfer agent. If, after twenty- four (24)
months of executing this Agreement, there have been no Indemnified Claims, the
Company shall release Five Hundred Thousand (500,000) shares of the Escrowed
Shares to Executive each calendar year thereafter (on the anniversary of this
Agreement’s execution date) provided there are no Indemnified Claims, until all
the Escrowed Shares have been released. Notwithstanding the forgoing, all
Escrowed Shares shall be held in escrow until any Indemnified Claims are
resolved with prejudice. Furthermore, Executive agrees not to transact with or
pledge as security any of the Escrowed Shares, and agrees to release and hold
harmless each of the Indemnified Parties for any losses incurred because of any
decrease in value of the Escrowed Shares.

 

Separation and Release Agreement

Company ____

Executive ____

 



 Page 5 

 

 

9.       Nature of Agreement. The Parties agree and acknowledge that the
considerations exchanged herein do not constitute and shall not be construed as
an admission of liability or wrongdoing on the part of any party hereto. The
Parties agree that this Agreement may not be used as evidence in any subsequent
proceeding of any kind except one in which either of the parties alleges a
breach of the terms of this Agreement, or one in which either of the parties
elects to use this Agreement as a defense to any claim.

 

10.       Binding Agreement/Modifications. This Agreement is binding on the
Parties, their respective agents, assigns, heirs, executors, successors and
administrators, and can only be modified by a writing signed by both Parties.

 

11.       Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall be deemed to
be one and the same agreement. A signed copy of this Agreement delivered by
facsimile, e-mail or other means of electronic transmission, including an
executed counterpart of a signature page in Portable Document Format (PDF) shall
be as effective as a manually delivered original signed copy of this Agreement.

 

Separation and Release Agreement

Company ____

Executive ____

 



 Page 6 

 

 

12.       Severability. If any term of this Agreement is to any extent illegal,
otherwise invalid, or incapable of being enforced, such term shall be excluded
to the extent of such invalidity or unenforceability; all other terms hereof
shall remain in full force and effect; and, to the extent permitted and
possible, the invalid or unenforceable term shall be deemed replaced by a term
that is valid and enforceable and that comes closest to expressing the intention
of such invalid or unenforceable term. If application of this Severability
provision should materially and adversely affect the economic substance of the
transactions contemplated hereby, the Party adversely impacted shall be entitled
to compensation for such adverse impact, provided the reason for the invalidity
or unenforceability of a term is not due to serious misconduct by the Party
seeking such compensation

 

13.       Notice Provision. Any notice, demand or request required or permitted
to be given or made under this Agreement shall be in writing and will be deemed
given or made when delivered in person, when sent by United States registered or
certified mail, or postage prepaid, or overnight delivery to a Party at its or
his address as specified below:

 

  If to Company: Frélii, Inc.     2600 W. Executive Pkwy., Suite 500     Lehi,
UT 84045           If to Executive: Gregory Mongeon                          

 

Either Party may change its address for notice by notifying the other Party in
writing.

 

14.       Entire Agreement. This Agreement supersedes all prior agreements
between the Parties with respect to its subject matter and constitutes (along
with the Employment Agreement attached hereto as Addendum B) a complete and
exclusive statement of the terms of the agreement between the Parties with
respect to its subject matter.

 

15.       Applicable Law. This Agreement shall be governed by the laws of the
State of Utah. The Parties acknowledge and agree that no provision of this
Agreement shall be interpreted in favor of, or against, any of the Parties
hereto because any such Party or its counsel participated in the drafting
thereof, or because any such provision is inconsistent with any prior draft
hereof or thereof.

 

Separation and Release Agreement

Company ____

Executive ____

 

 Page 7 

 

 

16.       Arbitration. Any controversy or claim arising out of or relating to
this contract, or the breach thereof, shall be settled by arbitration
administered by the American Arbitration Association under its Commercial
Arbitration Rules. The place of arbitration shall be Salt Lake City, Utah. Utah
law shall apply. Judgment on the award rendered by the arbitrator(s) may be
entered in any court having jurisdiction thereof.

 

17.       Venue for Disputes. If either party brings against the other party any
proceeding arising out of this Agreement or arising out of disclosure or use of
Confidential Information, that party may bring that proceeding only in the
United States District Court for the District of Utah or, only if there is no
federal subject matter jurisdiction, in a state court sitting in Utah County,
Utah, and each party hereby submits to the exclusive jurisdiction of those
courts for purposes of any such proceeding.

 

18.       Voluntary Assent. Each Party acknowledges that it or he has
participated in the negotiation of this Agreement and the drafting and
preparation thereof. The Parties both represent and warrant that they have not
been coerced into entering into this Agreement, nor has any person or entity
exercised any pressure or undue influence on such Party to enter into this
Agreement. Furthermore, both Parties have had adequate opportunity to fully
discuss and review the terms of this Agreement with an attorney. Both Parties
further represent that it and he has carefully read this Agreement, understand
the terms herein, and freely and voluntarily assent to its terms and conditions.

 

WHEREFORE, the Parties have read the above Agreement and attest that they fully
understand and knowingly and voluntarily accept its provisions in their entirety
without reservation.

 

[SIGNATURE PAGE TO FOLLOW]

 

Separation and Release Agreement

Company ____

Executive ____

 

 Page 8 

 

 

COMPANY   EXECUTIVE                               By: Ian Jenkins, CEO   By:
Gregory Mongeon Date:     Date:  

 

Separation and Release Agreement

Company ____

Executive ____

 

 Page 9 

 

 

 

